 1   MICHAEL D. LONG (CA State Bar #149475)
     901 H Street, Suite 301
 2
     Sacramento, CA 95814
 3   (916) 201-4188
     Mike.Long.Law@msn.com
 4
     Attorney for JOSE ALCALA-GARCIA
 5

 6                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
     THE UNITED STATES OF AMERICA,                ) No. 2:19-cr-0003 JAM
 8
                     Plaintiff,                   )
 9                                                ) STIPULATION AND [PROPOSED]
            v.                                    ) ORDER EXTENDING TIME TO
10                                                ) FILE SECURED PROPERTY DOCUMENTS
                                                  )
11
     JOSE ALCALA-GARCIA,                          ) Date:
12
                                                  ) Time:
                     Defendant.                   ) Judge: Hon. Magistrate Deborah Barnes
13   ================================)
14
            Mr. Alcala was released from custody on an unsecured bond pending his filing of a secured
15

16
     property bond. The Court allowed the defense until Friday, January 11, 2019, to file the secured

17   property bond. (See ECF docket entry 9.) On January 9, 2019, the Court granted a stipulation to
18   extend the deadline to January 21, 2019. Mr. Long has explained to AUSA Delgado in detail the
19
     administrative problems the defense has encountered in completing all of the documents that must be
20
     filed to secure the bond. AUSA Timothy Delgado agrees with the defense’s proposed stipulation that
21
     the deadline for the filing of the secured property bond be extended from Monday, January 21, 2019,
22

23   to Monday, February 4, 2019.

24
     Dated: January 15, 2019                              Respectfully submitted,
25

26                                                        /s/ Michael D. Long
                                                          MICHAEL D. LONG
27                                                        Attorney for Jose Alcala-Garcia
28




                                                    -1-
 1   Dated: January 15, 2019                            McGREGOR SCOTT
                                                        United States Attorney
 2

 3                                                      /s/ Timothy Delgado
                                                        TIMOTHY DELGADO
 4                                                      Assistant U.S. Attorney
 5
                                 [PROPOSED] ORDER
 6
            Good cause appearing and having been shown, the defense must file the completed secured
 7
     property bond by Monday, February 4, 2019.
 8

 9
            So Ordered.

10   Dated: January 17, 2019
                                                ______________________
11                                              Hon. EDMUND F. BRENNAN
                                                United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                  -2-
